IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JANEWAY TOWING,                           : No. 692 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
CREDIT CONNECTION AUTO SALES,             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2018, the Petition for Allowance of Appeal is

DENIED.

     The Petition to Supplement the Record is DENIED.